department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uniform issue list ehr keraerrer ere rr ee iaai ir iririr rrkekkerkerereeek kekkkkkrekkekrkeekerekrrereerer pp phe te ‘ a legend taxpayer a kkkreeeeeererereerere taxpayer b kkkkekerekreke limited_partnership c hrekekekeeeererrereererrererekrererere custodian d krekekrkkkrerereekereeke ira xx hc ekrkkakkk kkk ere ere rkerereeekeeeereeeeeerere dear krekkekeekkkerkkeeee is in this response to as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ request august dated your the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a established ira x which distributed an interest in limited_partnership c on november taxpayer a asserts that his failure to accomplish a rollover of this distribution within the 60-day period prescribed by sec_408 was due to the fact that he did not intend to take a distribution and did not realize that the interest in limited_partnership c was no longer a part of his ira further he asserts that his ability to understand the impact of such distribution and to accomplish a timely rollover was hindered by the need to attend to his spouse’s medical issues page in taxpayers a and b who are married and filing a joint tax_return represent that taxpayer a established ira x whose holdings included an investment in limited_partnership c through custodian d custodian d announced that it was no longer willing to act as custodian for limited_partnership c custodian d sent letters informing taxpayer a that he could transfer the investment in limited_partnership c to an alternative custodian liquidate the investment or request that the investment be returned to you directly while the letters did offer the option of a direct transfer to another custodian taxpayer a did or accomplished a rollover his interest in limited_partnership b would no longer be a held in an individual_retirement_account limited custodian d treated the partnership c as distributed from ira x on november not understand that unless he elected that option interest in taxpayer a believed that his interest in limited_partnership c remained a part of his ira until informed otherwise by his accountant in march __ after the 60-day rollover period had expired taxpayer a’s ability to understand the information provided by custodian d and the effect of custodian d’s actions on his ira was hindered by the need to attend to his wife’s medical_condition taxpayer b who had been diagnosed with alzheimer’s disease and had previously undergone spinal surgery underwent additional major surgery in following this surgery taxpayer b suffered additional painful medical problems and underwent numerous medical tests appointments and therapy sessions in an attempt to diagnose and treat her condition taxpayer b’s medical problems increased in frequency during the period in which taxpayer a was attempting to deal with the communications from custodian d regarding ira x's interest in limited_partnership c when taxpayer a learned that the interest in limited_partnership c had been removed from taxpayer a’s ira taxpayer a’s representative promptly contacted the service to inquire about the possibility of a waiver of the day rollover requirement based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of the interest in limited_partnership c from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt sec_408 from an ira which was not includible in gross_income because of the application of sec_408 other amount described individual received such any in sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or or other events beyond the good conscience including casualty reasonable control individual to only distributions that occurred after date are eligible for the waiver under sec_408 of the code disaster subject requirement such the of revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and institution circumstances including inability a hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check errors committed by rollover death a financial disability complete due to to page whether the check was cashed and the time elapsed since the distribution ocgurred is consistent with their assertion that taxpayer a did the information presented and documentation submitted by taxpayers a not initiate the and b situation that led to the distribution of his interest in limited_partnership c did not intend to remove this investment from his ira and failed to accomplish a rollover because did not understand that the interest in limited_partnership c was no longer a part of his ira taxpayer a’s ability to understand the impact of custodian d’s action and to accomplish a timely rollover was further hindered by the need to attend to his spouse’s medical issues during the relevant period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of the interest in limited_partnership c from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute the interest in limited_partnership c into a rollover ira provided ail other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution taxpayer a’s interest in limited_partnership c will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto the to this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact id weeeweeeee of he e pleage address all correspondence to se t ep ra t3 laura b warshawsky manager employee_plans technical group enclosures
